                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO


In re:

KATHRYN RAMONA ESQUIBEL,                                                Case No. 17-10498-j7
                                                                        Chapter 7
         Debtor(s).


                  NOTICE OF CHANGE OF RESPONSIBLE ATTORNEY

         Askew & White, LLC (James A. Askew) hereby gives notice that Jacqueline N. Ortiz is no

longer a responsible attorney in the above-captioned case, and requests that the clerk, and any party

filing or serving notices in this case, serve to the undersigned copies of notices to parties in interest

given in this case in accordance with Fed. R. Bankr. P. 2002, 6007, or otherwise.


                                                  Respectfully submitted,

                                                   ASKEW & WHITE, LLC
                                                   f/k/a Askew & Mazel, LLC

                                                   By: s/ filed electronically
                                                        James A. Askew
                                                        1122 Central Ave. S.W., Suite 1
                                                        Albuquerque, NM 87102
                                                        (505) 433.3097 (phone)
                                                        (505) 717.1494 (fax)
                                                        jaskew@askewwhite.com
                                                   Attorneys for Chapter 7 Trustee

This certifies that on February 24, 2020 a copy of
the foregoing pleading was served by the Court’s
electronic filing system on all parties who have
entered an appearance in this case.

s/ Daniel A. White
James A. Askew




Case 17-10498-j7        Doc 138      Filed 02/24/20       Entered 02/24/20 14:31:30 Page 1 of 1
